EXHIBIT 10.5
PLATINUM UNDERWRITERS HOLDINGS, LTD.
AMENDED AND RESTATED EXECUTIVE INCENTIVE PLAN
Effective July 24, 2008
Section 1. Purpose
     The purpose of this Platinum Underwriters Holdings, Ltd. Amended and
Restated Executive Incentive Plan is to attract, retain and motivate executive
officers and other select senior officers of the Company by providing them with
an opportunity to earn long-term incentive compensation based on the performance
of the Company. The Plan is designed to promote the interests of the Company and
its shareholders by motivating superior performance by key personnel to achieve
the Company’s objectives.
Section 2. Definitions
     The following capitalized terms as used herein shall have the following
meanings:
     (a) “Average ROE” means the sum of the ROE for each completed Plan Year in
a Performance Cycle divided by the number of completed Plan Years in the
Performance Cycle, provided that two or more completed fiscal quarters may, in
the discretion of the Committee, constitute a completed Plan Year.
     (b) “Award” means a Share Unit Award granted to a Participant under the
Plan.
     (c) “Base Salary” means, in the sole discretion of the Committee, (i) a
Participant’s annual base salary as in effect at the time determined by the
Committee for purposes of an Award hereunder, or (ii) the annual average of the
base salary paid to a Participant during a Performance Cycle, in each case,
disregarding any deferrals, offsets or withholdings therefrom.
     (d) “Board” means the Board of Directors of Platinum Underwriters Holdings,
Ltd., a Bermuda company.
     (e) “Change in Control” shall have the meaning set forth in the Share
Incentive Plan, as in effect on the relevant date of determination.
     (f) “Committee” means the Compensation Committee of the Board, or such
other committee of the Board that the Board shall designate from time to time to
administer the Plan.
     (g) “Common Shares” means the common shares of Platinum Underwriters
Holdings, Ltd., a Bermuda company, par value $0.01 per share.
     (h) “Company” means Platinum Underwriters Holdings, Ltd., a Bermuda
company, and its subsidiaries.

 



--------------------------------------------------------------------------------



 



     (i) “Participant” means an employee of the Company who has been granted an
Award under the Plan.
     (j) “Performance Cycle” means any period consisting of three consecutive
Plan Years in which performance under the Plan shall be measured, or such other
period as the Committee shall determine in its sole discretion.
     (k) “Performance Percentage” means the percentage applicable to the degree
of achievement with respect to Average ROE for a Performance Cycle by which the
number of Share Units subject to a Participant’s Award for such Performance
Cycle shall be multiplied to determine the payout to such Participant in respect
of such Award, as determined by the Committee and set forth in a schedule for a
given Performance Cycle. The Performance Percentage for a degree of achievement
which falls between particular levels of Average ROE set forth in such schedule
for a given Performance Cycle shall be determined by straight line interpolation
or such other method as the Committee may deem appropriate in its sole
discretion.
     (l) “Plan” means this Platinum Underwriters Holdings, Ltd. Amended and
Restated Executive Incentive Plan, as it may be amended and restated from time
to time.
     (m) “Plan Year” means each calendar year in which the Plan shall be in
effect.
     (n) “ROE” means: (i) net income (loss) available to common shareholders for
a Plan Year divided by (ii) total shareholders’ equity as of December 31 of the
year immediately preceding such Plan Year, as such amounts are shown on the
Company’s consolidated financial statements prepared in accordance with
accounting principles generally accepted in the United States, less the
aggregate par value and additional paid in capital attributable to the Company’s
preferred shares issued and outstanding as of such December 31, with such other
adjustments as the Committee deems appropriate in its sole discretion in
accordance with Section 3(b) hereof.
     (o) “Share Incentive Plan” means the Company’s 2006 Share Incentive Plan,
as it may be amended and restated from time to time, or any successor plan
thereto.
     (p) “Share Ownership Guidelines” means the share ownership guidelines for
executive officers of the Company adopted by the Board, as may be amended by the
Board from time to time in its sole discretion.
     (q) “Share Units” means a non-voting unit of measurement based on the
Common Shares, which entitles a Participant to receive a payment in cash or
Common Shares, as determined by the Committee upon the payment of an Award.
     (r) “Share Unit Award” means an Award pursuant to the terms of the Plan and
the Share Incentive Plan entitling a Participant to a payment based on the Fair
Market Value (as defined in the Share Incentive Plan) of the Common Shares as of
the date of payment of the Award.
     (s) “Threshold Average ROE” means the threshold level for purposes of the
Plan of the Average ROE of the Company for all Plan Years in a Performance
Cycle, as established by

- 2 -



--------------------------------------------------------------------------------



 



the Committee in its sole discretion, below which no payment in respect of an
Award shall be made.
Section 3. Plan Administration
     (a) Committee Members. The Plan shall be administered by the Committee. The
Committee shall have such powers and authority as may be necessary or
appropriate for the Committee to carry out its functions as described in the
Plan. No member of the Committee shall be liable for any action or determination
made in good faith by the Committee with respect to the Plan or any Award
hereunder.
     (b) Discretionary Authority. Subject to the express limitations of the
Plan, the Committee shall have authority in its sole discretion to determine the
time or times at which Awards may be granted, the recipients of Awards, the form
of payment under an Award and all other terms and conditions of an Award. The
Committee shall also have discretionary authority to interpret the Plan, to make
all factual determinations under the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan. Without limiting the
generality of the foregoing, ROE, Average ROE and Threshold Average ROE may be
determined by the Committee after adjusting for charges for restructurings,
discontinued operations, extraordinary items, capital transactions, other
unusual or non-recurring items, the cumulative effects of accounting changes and
such other factors as the Committee deems appropriate in its sole discretion.
The Committee may prescribe, amend, and rescind rules and regulations relating
to the Plan. All interpretations, determinations, and actions by the Committee
shall be final, conclusive, and binding upon all parties.
     (c) Delegation of Authority. The Committee shall have the right, from time
to time, to delegate to one or more officers of the Company the authority of the
Committee to grant and determine the terms and conditions of Awards under the
Plan, subject to such limitations as the Committee shall determine. The
Committee shall also be permitted to delegate, to any appropriate officer or
employee of the Company, responsibility for performing ministerial functions
under the Plan. In the event that the Committee’s authority is delegated to
officers or employees in accordance with the foregoing, all provisions of the
Plan relating to the Committee shall be interpreted in a manner consistent with
the foregoing by treating any such reference as a reference to such officer or
employee for such purpose. Any action undertaken in accordance with the
Committee’s delegation of authority hereunder shall have the same force and
effect as if such action was undertaken directly by the Committee and shall be
deemed for all purposes of the Plan to have been taken by the Committee.
Section 4. Eligibility and Participation
     The executive officers and other senior officers of the Company who are
designated by the Committee in its sole discretion shall be eligible to
participate in the Plan for any Performance Cycle. Each such eligible employee
who is designated by the Committee to receive an Award for a Performance Cycle
shall become a Participant in the Plan with respect to such Performance Cycle.
All Participants shall be designated by the Committee on a prospective basis
only with respect to Performance Cycles commencing on or after the date of
participation.

- 3 -



--------------------------------------------------------------------------------



 



Section 5. Grant of Awards
     (a) General. The Committee has the authority, in its discretion, to grant
from time to time Awards to Participants under the Plan. Each Award shall
specify the Performance Cycle relating to the Award, the number of Share Units
subject to the Award, and the terms and conditions of the Award. The Committee
shall establish on a prospective basis a schedule of Performance Percentages to
be applied to a Participant’s Award relative to the Company’s achievement of
certain levels of Average ROE, which shall include a Threshold Average ROE. The
amount payable under an Award shall be determined by multiplying the applicable
Performance Percentage based on the degree of achievement of Average ROE for a
given Performance Cycle by the number of Share Units subject to a Participant’s
Award in respect of such Performance Cycle. Any fractional Share Units resulting
from the foregoing calculation shall be rounded upwards to the nearest whole
Share Unit.
     (b) Performance Cycles. The Committee is authorized in its sole discretion
to determine the length of any Performance Cycle and to establish new
Performance Cycles on an annual basis. Performance Cycles may commence each Plan
Year and may be overlapping. There shall be no requirement of conformity among
different Performance Cycles with respect to their duration, the applicable
Threshold Average ROE, the Performance Percentages or the Participants.
Section 6. Payment of Awards
     (a) Form and Timing of Payment. Payment of Awards under the Plan shall be
made in cash, Common Shares, or any combination thereof, as determined by the
Committee in its sole discretion taking into account the Company’s Share
Ownership Guidelines. Subject to the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), Awards shall be paid to
Participants at such time or times as the Committee sets forth in each Award.
     (b) Tax Withholding. All payments under the Plan shall be subject to
applicable income and employment taxes and any other amounts that the Company is
required by law to deduct and withhold from such payments.
Section 7. Termination of Employment
     (a) General Rule. Subject to the provisions of Section 7(b) hereof, the
obligation of the Company to make payment of an Award to a Participant hereunder
is conditioned upon the continued employment of the Participant with the Company
at the time of payment of an Award hereunder. If the employment of a Participant
with the Company is terminated for any reason, at any time prior to the time of
payment of an Award hereunder, the Award shall be forfeited and automatically be
cancelled without further action of the Company, unless otherwise provided by
the Committee.
     (b) Exceptions. The Committee may, in its sole discretion, provide for the
payment of an Award in the event a Participant’s employment with the Company is
terminated for any reason including, but not limited to, a termination by the
Company without cause or as a result of the Participant’s death or disability.
Such payment may be made on a pro-rated or accelerated

- 4 -



--------------------------------------------------------------------------------



 



basis as determined by the Committee in its sole discretion. To the extent that
a Participant is a party to an employment agreement with the Company containing
provisions for the treatment of Awards under the Plan upon a termination of
employment, such provisions of the employment agreement shall govern and control
for purposes of this Section 7.
Section 8. Change in Control
     In the event of a Change in Control of the Company that constitutes a
change in ownership or effective control of the Company (or a change in the
ownership of a substantial portion of the Company’s assets), within the meaning
of Section 409A of the Code, each Participant shall, subject to the continued
employment of the Participant with the Company at the time of such Change in
Control, receive a payment in respect of an outstanding Award on a prorated
basis, based on the period of service by the Participant and the performance
levels (Average ROE vs. Threshold Average ROE) achieved by the Company for the
Performance Cycle as of the end of the fiscal quarter immediately preceding the
date of such Change in Control, as determined by the Committee prior to such
Change in Control. Any payment made under this Section 8 shall be made as soon
as practicable following the occurrence of such Change in Control, provided that
no payment may be made following the later of: (i) the last day in the calendar
year in which such Change in Control occurs, and (ii) the 15th day of the third
month following such Change in Control. To the extent that a Participant is a
party to an employment or consulting agreement with the Company containing
provisions for the treatment of Awards under the Plan upon a Change in Control,
such provisions of the employment or consulting agreement shall govern and
control for purposes of this Section 8.
Section 9. General Provisions
     (a) Effective Date. The Effective Date of this amendment and restatement is
July 24, 2008.
     (b) Amendment and Termination. The Company may, from time to time, by
action of the Board, amend, suspend or terminate any or all of the provisions of
the Plan, but no such amendment, suspension or termination shall adversely
affect the rights of any Participant with respect to Awards then outstanding.
     (c) Coordination with Section 162(m) Plan. All Awards granted under the
Plan to Participants who shall also be Participants in the Company’s
“Section 162(m) Performance Incentive Plan” for a Plan Year or Performance Cycle
shall be subject to the terms and conditions of such plan, and in the event of
any conflict, the terms of the Section 162(m) Performance Incentive Plan shall
govern and control.
     (d) Section 409A Compliance. To the extent applicable, it is intended that
the Plan comply with the provisions of Section 409A of the Code, and the Plan
shall be construed and applied in a manner consistent with this intent. Any
provision that would cause any amount payable under the Plan to be includible in
the gross income of a Participant under Section 409A(a)(1) of the Code shall
have no force and effect. Notwithstanding any other provision of the Plan to the
contrary, the Board may amend the Plan and any outstanding Award solely to

- 5 -



--------------------------------------------------------------------------------



 



comply with any new regulations or other guidance from the Internal Revenue
Service under Section 409A of the Code without the consent of the Participant.
     (e) No Right to Employment. Nothing in the Plan shall be deemed to give any
Participant the right to remain employed by the Company or to limit, in any way,
the right of the Company to terminate, or to change the terms of, a
Participant’s employment at any time.
     (f) No Presumption of Awards. Neither the adoption of the Plan by the Board
nor any of the terms of the Plan shall be deemed to create any rights of an
employee to the grant of an Award hereunder, nor to obligate the Company to
grant any Awards under the Plan for any Plan Year.
     (g) Governing Law. The Plan shall be governed by and construed in
accordance with the laws of New York, without regard to choice-of-law rules
thereof.
PLATINUM UNDERWRITERS HOLDINGS, LTD.

- 6 -